Title: To Benjamin Franklin from Benjamin Vaughan, 31 May 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London, May 31, 1779.
I have no pretensions to trouble the person affording me this conveyance with a large pacquet, otherwise I might send you more sheets. We are indeed just finished; only that I have expectations of procuring your preface to Mr Galway’s speech, and in consequence the epitaph; all which can very easily be inserted. Indeed it was through great carelessness that I did not apply to Mr Wharton before his leaving England for these articles.
Your paper on the Auroras I can give no greater praise to, than by saying it is your own. I have myself no doubt of its containing the fundamentals of the true theory. I am ashamed to say that I was so wonderfully struck with it, as off hand to pretend to carry it to considerable minutiae: I shall now omit sending you my comments, for the reasons above; but in the course of a week or so, I am tempted to think you will receive something from me.— As to the paper on the vis inertiae, till you started it to me, I had never thought 5 moments on the subject; as indeed that there is scarce a subject in politics or philosophy on which I have speculated, where you did not give the occasion and for the most part the rudiments;—but, as to this paper, I have had so much business put into my hands by others, as not to be able to write it out. What you say about it, makes me blush a little; and I am clear I shall deceive what you state to be your expectations, at least if they are metaphysical ones. The part of it perhaps that will be most practical & important is that which relates to resistance coupled with time. You would not however think I knew much on this part of the subject, by giving so clumsy an instance, as that of a ship of war sailing through seas &ca to be pushed on by a mosquito, to illustrate my reasonings; particularly when I had so neat an instance as one of your vast globes before me, subject neither to attraction friction nor resistance, with the self-same mosquito to push it forwards. The fact is, I took the instance carelessly, when I had gone but a little way on the subject, and it never occurred to me when I wrote it out, of what nature it was. I shall however change it, for what I mention; and put a tennis ball for my New Market racer, which last is another very absurd instance.— I say all this upon the supposition that you have received a fragment of the paper I had promised on this subject, which fragment I was induced to send, from its lying before me on the table at the time I sent you a second pacquet of printed sheets;—it was, I think, by A Monsr: le Marquis de Bussyere, or some such person, a relation of the Duke de Chartres.— I have no news. You will observe nothing from me relative to Irish or Scotch politics yet. I am, as ever, my very dearest sir, your devoted & grateful
Benjn. Vaughan
 
Notation: B Vaughan May 31. 79
